Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 1 of 12




                     EXHIBIT 1
     Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 2 of 12




Alaska:
Mike Dunleavy, as an individual in his official capacity as Governor of Alaska
550 West 7th Avenue, Ste 1700, Anchorage, AK 99501


-Alabama:
 Kay Ivey, as an individual in her official capacity as the Governor of Arkansas,
 State Capitol, N-104, 600 Dexter Avenue, Montgomery, AL 36130

Sec Of State:
John H. Merrill, as an individual in his official capacity as the Secretary of State, of Alabama
50 N. Riply St, Montgomery, AL 36130

Arizona:
 Doug Ducey, as an individual in his official capacity as the Governor of Arizona
 1700 W. Washington Street, AZ 85007

Sec Of State:
 Katie Hobbs, as an individual in her official capacity as the Secretary of State, Arizona
 1901 W. Madison St, Phoenix, AZ, 85007

Arkansas
 Asa Hutchinson, as an individual in his official capacity as the Governor of Arkansas
 State Capitol Room 250 500 Woodlane Ave. Little Rock, AR, 72201


  Sec Of State:
  John Thurston, as an individual in his official capacity as the Secretary of State, Arkansas
  State Capitol Room 256 500 Woodlane Ave. Little Rock, AR, 72201


California:

 Gavin Newsom, as an individual in his official capacity as the Governor of California
1303 10th Street, Suite 1173, Sacramento, California 95814

Sec Of State: Alex Padilla, as an individual in his official capacity as the Secretary of State,
California
1500 11th Street, Sacramento, California 95814
     Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 3 of 12




-Colorado
 Jared Polis, as an individual in his official capacity as the Governor of Colorado
200 E. Colfax Ave Room 136, Denver, Colorado 80203

Sec Of State:
Jena Griswold, as an individual in her official capacity as the Secretary of State, Colorado
1700 Broadway, Suite 550, Denver, Colorado 80290

Connecticut
Ned Lamont, as an individual in his official capacity as the Governor of Connecticut
State Capitol 210 Capitol Avenue, Hartford, CT 06106

Sec of State:
Denise W. Merrill, Jena Griswold, as an individual in her official capacity as the Secretary of
State, Connecticut
165 Capitol Ave, Hartford, Connecticut 06106

Delaware
John Carney, as an individual in his official capacity as the Governor of Deleware
Carvel State Office Building, 820 N. French Street 12th Floor, Wilmington, DE 19801


Secretary of State:
Jeffery Bullock, as an individual in his official capacity as the Secretary of State, Deleware
Division of Corporations,John G. Townsend Bldg.401 Federal Street, Ste. 4, Dover, DE
19901

Florida
Ron DeSantis, as an individual in his official capacity as the Governor of Florida
700 N Adams St, Tallahassee, FL 32303

Secretary of State
Laura M Lee, as an individual in his official capacity as the Secretary of State of Florida
500 South Bronough Street, Tallahassee, Fl 32399


Georgia
Brian Kemp, as an individual in his official capacity as the Governor of Georgia
391 W Paces Ferry Rd NW, Atlanta, GA 30305

Secretary of State
Brad Raffensberger, as an individual in his official capacity as the Secretary of State of Georgia
214 State Capitol, Atlanta, GA 30334


Hawaii
     Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 4 of 12




David Y. Ige, as an individual in his official capacity as the Governor of Hawaii
Josh Green State Capitol Building, Honolulu, HI 968813

Idaho
Brad Little, as an individual in his official capacity as the Governor of Idaho
700 W Jefferson Street, Boise City, ID, 83720

Secretary of State
Lawrence Denney, as an individual in his official capacity as the Secretary of State of Idaho
700 W Jefferson St, 8th Street, and State Street, Boise, ID 83702


Illinois
JB Pritzker, as an individual in his official capacity as the Governor of Illinois
207 State House Springfield, IL 62706

Secretary of State
Jessie White, as an individual in his official capacity as the Secretary of State of Illinois
213 State Capitol, Springfield, IL 62756


Indiana
Eric J. Holcomb, as an individual in his official capacity as the Governor of Indiana
200 W. Washington St., Rm. 206, Indianapolis, IN, 46204

Secretary of State
Connie Lawson, as an individual in her official capacity as the Secretary of State of Indiana
200 W. Washington St., Rm. 201, Indianapolis, IN, 46204

Iowa
Kim Reynolds, as an individual in her official capacity as the Governor of Iowa
1007 East Grand Ave. Des Moines, IA 50319

Secretary of State
Paul D. Pate, as an individual in his official capacity as the Secretary of State of Iowa
321 E.12th St. Des Moines, IA 50319



Kansas
Laura Kelly, as an individual in her official capacity as the Governor of Kansas
300 S.W.10th Ave, Topeka, KS, 66612

Secretary of State
Scott Schwab, as an individual in his official capacity as the Secretary of State of Kansas
120 SW Tenth Ave, FL 1, Topeka, KS 66612
     Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 5 of 12




Kentucky

Andy Beshear, as an individual in her official capacity as the Governor of Kentucky
700 Capitol Avenue, Suite 100, Frankfort, KY 40601

Secretary of State
Michael Adams, as an individual in his official capacity as the Secretary of State of Kentucky
700 Capital Avenue, Suite 152, Frankfort, KY


Louisiana

John Bel Edwards, as an individual in his official capacity as the Governor of Louisiana
900 North 3rd Street Baton Rouge, LA, 70802

Secretary of State
Kyle Ardoin, as an individual in his official capacity as the Secretary of State of Louisiana
8585 Archives Ave., Baton Rouge, LA 70809

Maine

Janet T. Mills, as an individual in his official capacity as the Governor of Maine
1 State House Station, Augusta, ME 04333

Secretary of State
Shenna Bellows, as an individual in his official capacity as the Secretary of State of Maine
101 State House Station, Augusta, Maine, 04333



Maryland

Larry Hogan, as an individual in his official capacity as the Governor of Maryland
100 State Circle Annapolis, Maryland, 21401

Secretary of State
John C Wobensmith, as an individual in his official capacity as the Secretary of State of
Maryland
16 Francis St, Annapolis, MD 21401



Massachusetts
     Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 6 of 12




Charlie Baker, as an individual in his official capacity as the Governor of Massachusetts
Office of the Governor, RM 280, Boston, MA 02133

Secretary of State
John Avery, as an individual in his official capacity as the Secretary of State of Massachusetts
One Ashburton Place, 17th Floor, Boston, MA, 02108

Michigan

Gretchen Whitmer, as an individual in her official capacity as the Governor of Michigan
111 S Capitol Ave, Lansing, MI 48933

Secretary of State
Jocelyn Benson, as an individual in her official capacity as the Secretary of State of Michigan
111 S Capitol Ave, Lansing, MI 48933


Minnesota

Tim Walz, as an individual in his official capacity as the Governor of Minnesota
1006 Summit Ave, Saint Paul, MN 55105

Secretary of State
Steve Simon, as an individual in his official capacity as the Secretary of State of Minnesota
60 Empire Dr., Suite 100, Saint Paul, MN 55103

Mississippi

Tate Reeves, as an individual in his official capacity as the Governor of Mississippi
550 High St. Sillers Building, 19th Floor Jackson, MS 39201

Secretary of State
Jay Ashcroft, as an individual in his official capacity as the Secretary of State of Mississippi
401 Mississippi St, Jackson, MS 39201


Missouri

Michael Parson, as an individual in his official capacity as the Governor of Missouri
Missouri Capitol Bldg, Rm 216, Jefferson City, MO 65202

Secretary of State
Jay Ashcroft, as an individual in his official capacity as the Secretary of State of Missouri
600 W Main Street, Jefferson City, MO,65101
     Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 7 of 12




Montana

Steve Bullock, as an individual in his official capacity as the Governor of Montana
1301 E Sixth Ave, Helena, MT 59601

Secretary of State
Christi Jacobsen, as an individual in her official capacity as the Secretary of State of Montana
1301 E Sixth Ave, Helena, MT 59601



Nebraska

Pete Ricketts, as an individual in his official capacity as the Governor of Nebraska
Craft State Office Bldg. 200 South Silber, Room 022, North Platte, NE 69101

Secretary of State
Bob Evnen, as an individual in his official capacity as the Secretary of State of Minnesota
Capitol Office 1445 K Street, Suite 2300 Lincoln, NE 68509

New Mexico

Michelle Lujan Grisham, as an individual in her official capacity as the Governor of New
Mexico
490 Old Santa Fe Trail Room 400
Santa Fe, NM 87501

Secretary of State
Maggie Toulouse Oliver, as an individual in her official capacity as the Secretary of State of
New Mexico
325 Don Gaspar Ave, Unit 300, Santa Fe, NM, 87501

New York

Andrew Cuomo, as an individual in his official capacity as the Governor of New York
NYS State Capitol Building, Albany, NY 12224

Secretary of State
Rossana Rosado, as an individual in her official capacity as the Secretary of State of New York
One Commerce Plaza, 99 Washington Ave: Albany, NY 12231

Nevada

Steve Sisolak, as an individual in his official capacity as the Governor of Nevada
State Capitol Building, 101 N. Carson Street, Carson City, NV 89701
       Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 8 of 12




Secretary of State
Barbara Cegavske, as an individual in her official capacity as the Secretary of State of Nevada
State Capitol Building, 101 N. Carson Street, Suite 3 Carson City, NV 89701

New Hampshire

Christopher T. Sununu, as an individual in his official capacity as the Governor of New
Hampshire
107 North Main Street, Concord, NH, 03301

Secretary of State
Bill Gardner, as an individual in his official capacity as the Secretary of State of New Hampshire
107 North Main Street, Concord, N.H. 03301



New Jersey

Phil Murphy, as an individual in his official capacity as the Governor of New Jersey
125 West State Street, Trenton, NJ 08625

Secretary of State
Tahesha Way, as an individual in her official capacity as the Secretary of State of New Jersey
225 West State Street – 2nd Floor Trenton, NJ 08625


North Carolina

Roy Cooper, as an individual in his official capacity as the Governor of North Carolina
116 W Jones Street, Raleigh, North Carolina 27603

Secretary of State
Elaine Marshall, as an individual in her official capacity as the Secretary of State of North
Carolina
2 South Salisbury St. Raleigh, NC 27601

North Dakota

Doug Burgum, as an individual in his official capacity as the Governor of North Dakota
600 East Boulevard Avenue, Bismarck ND, 58505

Secretary of State
Al Jaeger, as an individual in his official capacity as the Secretary of State of North Dakota
600 E Boulevard Avenue, Bismarck ND, 58505

Ohio
     Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 9 of 12




Mike Dewine, as an individual in his official capacity as the Governor of Ohio
77 S. High Street – 30th Floor, Columbus, OH 43215

Secretary of State
Frank LaRose, as an individual in his official capacity as the Secretary of State of Ohio
22 North Fourth Street, 16th Floor, Columbus, OH 43215

Oklahoma

J. Kevin Stitt as an individual in his official capacity as the Governor of Oklahoma
2300 North Lincoln Boulevard, Oklahoma City, OK, 73105

Secretary of State
Brian Bingman, as an individual in his official capacity as the Secretary of State of Oklahoma
2300 North Lincoln Boulevard, Oklahoma City, OK, 73105

Oregon

Kate Brown, as an individual in her official capacity as the Governor of Oregon
900 Court Street NE, Suite 254 Salem, OR 97301

Secretary of State
Shemia Fagan, as an individual in her official capacity as the Secretary of State of Oregon
900 Court Street NE, Suite 254 Salem, OR 97301

Pennsylvania

Tom Wolf, as an individual in his official capacity as the Governor of Pennsylvania
508 Main Capitol Building, Harrisburg, PA 17120

Secretary of State
Kathy Boockvar, as an individual in her official capacity as the Secretary of State of
Pennsylvania

1723 Commonwealth Ave, Harrisburg, PA 17120
Puerto Rico

Pedro Pierluisi, as an individual in his official capacity as the Governor of Puerto Rico
1 Democracy Square, San Juan 00902 Puerto Rico

Rhode Island

Gina Raimondo, as an individual in her official capacity as the Governor of Rhode Island
82 Smith Street, Providence, RI, 02903
     Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 10 of 12




Nellie Gorbea, as an individual in her official capacity as the Secretary of State of Rhode Island
82 Smith Street, Providence, RI, 02903

South Carolina

Henry McMaster, as an individual in his official capacity as the Governor of South Carolina
State House 1100, Gervais Street, Columbia, SC 29201

Mark Hammond, as an individual in his official capacity as the Secretary of State of South
Carolina
1205 Pendleton Street Suite 525, Columbia, SC 29201

South Dakota

Kristi Noem, as an individual in her official capacity as the Governor of South Dakota
500 East Capitol Avenue, Pierre, SD 57501

Steve Barnett, as an individual in his official capacity as the Secretary of State of South Dakota
500 East Capitol Avenue, Suite 204, Pierre, SD 57501

Tennessee

Bill Lee, as an individual in his official capacity as the Governor of Tennessee
State Capitol, 1st Floor, 600 Dr. Martin L. King Jr. Blvd, Nashville, TN 37243

Tre Hargett, as an individual in his official capacity as the Secretary of State of Tennessee
600 Charlotte Ave, Nashville, TN 37243




Texas

Greg Abbott, as an individual in his official capacity as the Governor of Texas
1010 Colorado St, Austin, TX 78701


Ruth Hughes, as an individual in her official capacity as the Secretary of State of Texas
1100 S. Congress Ave, Austin, TX 78704

Utah

Spencer J Cox, as an individual in his official capacity as the Governor of Utah
    Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 11 of 12




350 State Cappitol Building, Suite E220, Salt Lake City, Utah 84114

Vermont

Phil Scott, as an individual in his official capacity as the Governor of Vermont
109 State Street, Montpelier, VT, 05609


Jim Condos, as an individual in her official capacity as the Secretary of State of Vermont
128 State Street, Montpelier, VT 05633

Virginia

Ralph Northam, as an individual in his official capacity as the Governor of Virginia
1000 Bank St, Richmond, VA 23219


Kelly Thomasson, as an individual in her official capacity as the Secretary of State of Virginia
1111 East Broad Street, 4th Floor, Richmond, VA 23219

Washington

Jay Inslee, as an individual in his official capacity as the Governor of Washington
416 Sid Snyder Ave SW, Olympia, WA 98501


Kim Wyman, as an individual in her official capacity as the Secretary of State of Washington
801 Capitol Way South, Olympia, WA, 98504




West Virginia

Jim Justice, as an individual in his official capacity as the Governor of West Virginia
1900n Kanawha Blvd. E. Charleston, WV 25305


Mac Warner, as an individual in her official capacity as the Secretary of State of West Virginia
Secretary of State, Capitol Building Charleston, WV, 25305

Wisconsin

Tony Evers, as an individual in his official capacity as the Governor of Wisconsin
    Case 6:21-cv-00043-ADA-JCM Document 1-1 Filed 01/18/21 Page 12 of 12




2 East Main Street, Madison, WI 53702

Doug LaFollette, as an individual in her official capacity as the Secretary of State of Wisconsin
B41 West, State Capitol, Madison, WI 53702


Wyoming

Mark Gordan, as an individual in his official capacity as the Governor of Wyoming
200 West 24th Street. Cheyenne, WY 82002

Edward Buchannon, as an individual in her official capacity as the Secretary of State of
Wyoming

122 West 25th Street, Suite 100, Cheyenne, WY 82002
